Citation Nr: 1243969	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a right 4th metacarpal fracture with fusion and limited range of motion.

2.  Entitlement to a rating in excess of 20 percent for service-connected fibromyalgia, also known as low grade inflammatory diffuse arthropathy, also claimed as fatigue and memory loss.

3.  Entitlement to an increased (compensable) rating for decreased range of right wrist motion associated with residuals of a right 4th metacarpal fracture with fusion and limited range of motion, to include the propriety of a reduction from 10 percent to zero percent.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1990 to March 1994 and from October 1996 to April 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in November 2006 and December 2007.  

In November 2006, the RO denied entitlement to a rating in excess of 10 percent for residuals of a right 4th metacarpal fracture with fusion and limited range of motion and granted an increased rating of 10 percent for decreased range of motion of the right wrist, effective from March 31, 2006.  The Veteran submitted a notice of disagreement in March 2007.  

In December 2007, the RO denied entitlement to a rating in excess of 20 percent for low grade inflammatory diffuse arthopathy and denied entitlement to service connection for fibromyalgia.  The Veteran submitted a notice of disagreement in January 2008.  In January 2009, the RO reduced the 10 percent rating assigned for the Veteran's right wrist disorder to noncompensable, effective from April 1, 2009.  The effective date of the reduction was later changed to May 1, 2009.  See VA Rating Decision, dated August 9, 2010.

In April 2009, the RO issued a Statement of the Case (SOC) on the issues of entitlement to service connection for fibromyalgia and entitlement to an increased rating for residuals of a right 4th metacarpal fracture with fusion and limited range of motion.  The Veteran submitted a substantive appeal in May 2009.  Service connection for fibromyalgia was subsequently granted as part of the Veteran's already service-connected diffuse arthopathy.  See VA Rating Decision, dated October 6, 2010.  Thus, as the claim has been granted, the issue of entitlement to service connection for fibromyalgia is not on appeal before the Board.

The Veteran requested a Board hearing but submitted a statement in March 2012 in lieu of having the hearing.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The issues of entitlement to a rating in excess of 20 percent for service-connected fibromyalgia, also known as low grade inflammatory diffuse arthropathy, also claimed as fatigue and memory loss, and entitlement to an increased (compensable) rating for decreased range of right wrist motion associated with residuals of a right 4th metacarpal fracture with fusion and limited range of motion, to include the propriety of a reduction from 10 percent to zero percent,  
are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The residuals of the right 4th metacarpal fracture are manifested by fusion of the metacarpal, with painful motion in the right ring and little fingers, weakness, incoordination and fatigue upon repetitive motion, and decreased grip strength.  There is no ankylosis or impairment of the ring or little fingers that approximates amputation.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for post-operative residuals of a right 4th metacarpal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 4.45, 4.59, 4.68, 4.69, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5216-5230 (2012).

2.  The criteria for a separate 10 percent rating, but not higher, for impairment of the fifth metacarpal of the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 4.45, 4.59, 4.68, 4.69, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5216-5230 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  Letters dated in June 2006, May 2007, April 2009, April 2010, and July 2012 informed the Veteran of all the elements required by 38 C.F.R. § 3.159(b), as stated above.  In this regard, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim.  The Veteran was told that the evidence must show that his service-connected disability had gotten worse and increased in severity.  

Regarding the duty to assist, service treatment records are associated with his claims file and VA has obtained all pertinent records that could be obtained.  The RO also arranged for VA examinations, most recently in August 2012, that are adequate for rating the disability.  Barr v. Nicholson, 21. Vet. App. 303 (2007).  There is no indication from the claims file that there are any outstanding treatment records pertaining to the matter on appeal. 

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


II. Legal Criteria and Analysis

Service connection for post-operative residuals of a 4ht metacarpal fracture with fusion of the right (major) hand was originally granted in a June 1994 rating decision and was assigned a noncompensable rating effective March 31, 1994 under 38 C.F.R. § 4.71a, Code 5227.  Following a subsequent claim for increase, the rating was increased to 10 percent, effective April 7, 2004, under 38 C.F.R. § 4.71a, Codes 5227-5010 in a February 2005 rating decision.  Thereafter, the Veteran submitted another claim for increase in March 2006.   The Veteran contends that the service-connected disability is more disabling than reflected in a 10 percent rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, the RO has determined that the diagnostic code most analogous to the Veteran's residuals of fractured metacarpal of the right hand is 38 C.F.R. § 4.71a, 5227-5010, which pertains to traumatic arthritis.

For traumatic arthritis, Code 5010 directs that the evaluation of arthritis be conducted under Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Code 5010.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that a disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the Veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Id. 

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Code 5003.  38 C.F.R. § 4.71a, Code 5003, Note 1.

Under 38 C.F.R. § 4.45(f), multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f). 

The schedular criteria do not provide a compensable rating based on limitation of motion of the ring or little finger.  Under Code 5230, a noncompensable rating is assigned for any limitation of motion of either digit.  See 38 C.F.R. § 4.71a.  Likewise, under Code 5227, only a noncompensable rating may be assigned for favorable or unfavorable ankylosis of the ring or little finger.  38 C.F.R. § 4.71a.

Here, the maximum rating of 10 percent is assigned based on noncompensable limitation of motion under Code 5003 and the evidence of record does not show that a higher rating is assignable.

VA examination in June 2006 showed a 3-centimeter well healed scar over the dorsum of the right lateral hand.  The Veteran should reach his fingertips to the mid palmar crease with his right hand.  He could reach his thumb to the index fingertip with good strength and was barely able to touch his right thumb to his fifth fingertip on the right.  He had firm grip with both hands.  The right fifth finger MP extended to 10 degrees active and passive with repetition; 0 degrees PIP and 0 degrees DIP.  The fifth finger right flexed 45 degrees, PIP 100 degrees and Dip 80 degrees, all limited by stiffness.  The ring finger of the right hand could extend to 10 degrees active, passive, and with repetition, limited by stiffness.  The MP flexed to 45 degrees, active, passive, and with repetition, limited by stiffness.  PIP was to 90 degrees and DIP was to 70 degrees.  The impression was right fourth metacarpal fracture with fusion of the hamate to the bases of the fourth and fifth metacarpals with surgical fusion and resultant stiffness and pain.  

An April 2007 Gulf War registry examination shows that the Veteran complained of pain with gripping on the right.

On May and October 2007 VA examinations, the Veteran complained of progressive pain over the years with a substantial increase during the past 6 months.  He no longer fished and he stopped using a computer mouse and keyboard with his right hand for the past 6 months.  Prior to this, he could use a keyboard and mouse for 6 hours a day while gaming but he could currently only do it for 30 minutes.  He also reported having difficulty using a "weed eater" for more than 5 minutes, driving a car for more than 10 minutes, washing dishes for 15 minutes, and opening cans.  His right hand pain was alleviated by rest, elevation, an Ace wrap, splint, and pain medication.  He reported that his primary symptom was pain rather than weakness, fatigue, or lack of endurance.  He had incoordination and gripping problems due to pain but he did not have instability, catching, locking, giving way, swelling, or redness.  He also had some stiffness.  His problems were chronic and daily, and worsened by position and activity.  He denied flare-ups.  

On physical examination, he could touch the tip of his thumb to all of his fingertips and the pad of his thumb to all sides of the fingers on his right hand.  He could also touch all four fingers to the palmar crease.  He had a 3-inch long well healed, very faint scar on the dorsum of the right hand overlying his fourth metacarpal.  He could abduct and adduct his fingers without difficulty and he made a weak grip when asked to move the tip of his thumb to his fingertips.  Chronic pain of the right hand was noted, with decreased utilization and pain avoidance and disuse.

August 2008 VA treatment records indicated the Veteran had a weak grip.  

A January 2009 VA treatment record notes the Veteran's complaints of pain over the old fusion sight and over TFFC.  It was not clear where the pain originated.  An MRI revealed a solid union.

VA examination in May 2009 revealed no wasting or deformity of the right hand.  Range of motion findings were essentially normal.  The diagnostic assessment included status post carpal fusion with full strength and function of the right hand.  

On November 2009 VA examination, the Veteran complained of ongoing pain that functionally limited the 4th and 5th digits of his right hand.  The pain was exacerbated by cold weather and right hand activity.  There were otherwise no flare-ups, but his pain was provoked by hand grip and wrist extension.  Various activities such as using a computer mouse, shaving, brushing his teeth, and buttoning were performed slowly due to pain.  He was noted to be right-hand dominant.  Hydrocodone gave him 40 percent relief and his overall pain was reduced by 50 percent since surgical denervention.

Physical examination of the right 4th digit revealed MCP flexion to 80 degrees actively and 90 degrees passively.  PIP was to 90 degrees passively and 100 degrees.  DIP was to 80 degrees of flexion passively and actively.  Digital extension was neutral (0 degrees).  Repetition increased his pain but there was no evidence of weakness, fatigability, reduced range of motion, or dyscoordination.

Physical examination of the right 5th digit revealed MCP flexion to 90 degrees passively and active.  PIP was to 100 degrees passively and 90 degrees.  DIP was to 80 degrees passively and actively.  Digital extension was neutral.  Active repetition did not produce any change in the range of motion and no DeLuca signs were present.

There was good opposition with the thumb in all 5 digits of the right hand without a gap.  The gap between the fingertips and the proximal transverse grease was 1.25 cm at the 4th and 5th fingers, bilaterally.  Sensation was intact except for the dorsaovolar aspects of the right medial 5th finger and distal ulna.  Grip strength was 5/5.  X-rays revealed old fusion at 4th and 5th metacarpals to the hamate.  

The scar located between the right 4th and 5th metacarpals of the palmar head was linear and measured 3 cm in length and .5 cm in width.  It was mildly tender, shiny, and mildly elevated without adherence, ulceration or breakdown of skin, underlying tissue loss, edema or inflammation, or disfigurement.

The examiner's assessment was status post carpal fusion to right 4th and 5th finger fractures without any objective abnormalities.  Subjective symptoms did not correlate with objective findings on examination.  The examiner reiterated in an addendum that the subjective complaints outweighed the objective findings.  He added that sensation, motor function, and active range of right finger motion were intact.  There was no limitation regarding the right hand other than chronic pain.

On August 2012 VA examination, the Veteran reported having flare-ups with pain that ranged from 6/10 to 10/10.  These episodes occurred with any type of gripping or movement and it felt like the bones were "grinding together".  With motion, there was pain in the ring and little fingers of the right hand.  When opposing the thumb pad to the fingers there was less than a 1 inch (2.5 cm) gap between the affected fingers and pad and painful motion began at that point.  The same findings were present in finger flexion regarding the gap between the fingertip and the proximal transverse crease of the palm and with painful motion in attempting to touch the palm with the fingertips.  The Veteran was able to perform 3 repetitions in repetitive-use testing without any additional limitation of motion of any fingers after the test.  However, the examiner also indicated that there was functional loss or functional impairment in the form of additional limitation of motion after repetitive-use testing with less movement than normal, weakened movement, excess fatigability, incoordination (impaired ability to execute skilled movements smoothly), pain on movement, and deformity in the right ring and little fingers.  There was no evidence of excess movement, atrophy, or swelling in these fingers.  There was pain with palpation of the joints in the right hand and hand grip strength was 3/5.  Ankylosis was not present in the fingers.  

The Veteran had scars related to the service-connected 4th metacarpal disability but they were not painful and/or unstable, and the total area of the scars was no greater than 29 square cm (6 square inches).  He used braces and a glove on a regular basis as assistive devices.  The examiner indicated that the functioning of the Veteran's finger was not so diminished that amputation with prosthesis would equally serve him.  X-rays revealed traumatic or degenerative arthritis.  The Veteran's fingers impacted his ability to work regarding "any tasks requiring stg and repeated moves".

The Veteran is in receipt of the maximum, and indeed, the only rating available for limitation of motion or ankylosis associated with the service-connected residuals of right 4th metacarpal fracture in the major hand (i.e., 10 percent).  

Pursuant to Code 5003, a higher rating is assignable only when there is an absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating episodes is rated 20 percent disabling.  38 C.F.R. § 4.71a.  Here, even if there was no limitation of motion, there is no X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.45(f). 

Accordingly, the Board finds that the current 10 percent rating assigned for the Veteran's residuals of a fractured 4th metacarpal of the right hand (a group of minor joints) is based upon painful motion and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  As such, the pain experienced on motion has been considered in assigning his current 10 percent evaluation and there is no additional documented range of motion lost that would warrant a higher rating due to pain. 

However, the service-connected residuals of a fractured 4th metacarpal of the right hand result in pain and limited motion in the 5th finger.  In July 2006, the VA examiner's impression was right fourth metacarpal fracture with fusion of the hamate to the bases of the fourth and fifth metacarpals with surgical fusion and resultant stiffness and pain.  Thus, a separate 10 percent rating is warranted for pain and functional loss of the Veteran's 5th metacarpal on the right hand.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Again, this is the maximum rating available.

The Board notes that VA may consider other analogous rating criteria if warranted under the facts and circumstances of a case.  See 38 C.F.R. § 4.20 (stating that when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Specifically, evaluation of a service-connected disability in accordance with schedular criteria that closely pertain to an analogous disease in terms of functions affected, anatomical localization, and symptomatology, is permitted.  Id.  

In evaluating this case, the Board considered whether the service-connected disability may be rated analogous to ankylosis of multiple digits or amputation. 

38 C.F.R. § 4.71a, Code 5219 rates unfavorable ankylosis of two digits of one hand.  Under this code, unfavorable ankylosis of the ring and little fingers is assigned a 20 percent rating.  A note to 38 C.F.R. § 4.71a, Code 5219, provides that consideration of an evaluation as amputation may also be warranted under this diagnostic code.  In this regard, Note (3) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. § 4.71a provides that evaluation of the ring and/or little finger as amputation is warranted if both the MCP and PIP joints of the finger are ankylosed and either is in extension or full flexion, or where there is rotation or angulation of a bone. 

As noted above, for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Amputation of single digits under Codes 5155 or 5156 provides a maximum rating of 20 percent.  Pursuant to these Codes, amputation of either the ring or little finger on the major hand with metacarpal resection (more than one-half of the bone lost) is assigned a 20 percent rating.  See 38 C.F.R. § 4.71a.

There is no objective evidence that the disability is manifested by the type of impairment, to include ankylosis of the ring and little fingers or amputation, to warrant a higher rating.  The record shows that the Veteran retains function in his fingers and the August 2012 VA examiner specifically found that there was no ankylosis in the fingers and that the level of functioning was not so diminished as to be equivalent to amputation.

Finally, the Board points out that the Veteran has already been awarded a separate rating for the surgical scars associated with the residuals of 4th metacarpal fracture with fusion.  See VA Rating Decision, dated June 16, 2010.   

In sum, as the preponderance of the evidence is against the claim for a higher rating for the residuals of a fractured 4th metacarpal of the right hand, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  Consequently, the claim is denied.  However, a separate 10 percent rating, but not higher, is awarded for pain and limited motion of the 5th finger on the right hand.

Extraschedular Rating 

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's post-operative residuals of a right 4th metacarpal fracture are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  Although the Veteran has described significant pain, VA examiners have found that the subjective complaints did not correlate with objective findings.  In any event, the current 10 percent ratings are based, in part, upon the Veteran's complaints of pain and functional loss.  See 38 C.F.R. § 4.40, 4.45, 4.59.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim. 


ORDER

A rating in excess of 10 percent for post-operative residuals of a right 4th metacarpal fracture with fusion and limited range of motion is denied.

Entitlement to a separate 10 percent rating, and not higher, is granted for impairment of the fifth metacarpal of the right hand.



REMAND

In November 2006, the RO granted an increased rating of 10 percent for decreased range of motion of the right wrist, effective from March 31, 2006.  The Veteran submitted a notice of disagreement in March 2007.  In January 2009, the RO reduced the 10 percent rating assigned for the Veteran's right wrist disorder to noncompensable, effective from April 1, 2009.  The effective date of the reduction was later changed to May 1, 2009.  See VA Rating Decision, dated August 9, 2010.

In December 2007, the RO denied entitlement to a rating in excess of 20 percent for low grade inflammatory diffuse arthopathy.  The Veteran submitted a notice of disagreement in January 2008.  

An SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2012).  To date, no SOC has been furnished regarding the above claims.  Therefore, the issuance of an SOC is required for these issues.  The Board must remand the issues for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board points out that although a supplemental statement of the case (SSOC) was issued on the claim for entitlement to a rating in excess of 20 percent for low grade inflammatory diffuse arthopathy in April 2010, in no case will a SSOC be used to announce decisions of the AOJ on issues not previously addressed in the SOC, or to respond to a notice of disagreement on a newly appealed issue that was not addressed in the SOC.  See 38 C.F.R. § 19.31(a).

Accordingly, the case is REMANDED for the following action:

Prepare a Statement of the Case in accordance with 38 C.F.R. § 19.29 (2012) regarding the issues of entitlement to a rating in excess of 20 percent for service-connected fibromyalgia, also known as low grade inflammatory diffuse arthropathy, also claimed as fatigue and memory loss; and entitlement to an increased (compensable) rating for decreased range of right wrist motion associated with residuals of a right 4th metacarpal fracture with fusion and limited range of motion, to include the propriety of a reduction from 10 percent to zero percent.  If, and only if, the Veteran files a timely substantive appeal should the issues be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


